.El Juez Asociado Señor Travieso
emitió la opinión, del tribunal.
El peticionario Fabriciano Cartagena Hernández apela ■de una resolución de la Corte de Distrito de Humacao fe-chada en P de octubre de 1941. El recurso se extiende a dos cuestiones resueltas por la corte inferior, a saber:
(a) Denegando la “reconsideración radicada por el peti-cionario en diciembre 28, 1938, para anular la-orden de esta ■corte, de diciembre 12, 1938, ordenando al administrador judicial a mensurar, cercar y retener bajo su poder y posesión, de la finca de 33 cuerdas, a que se contrae el pleito civil ante ■esta misma corte, núm. 14105, solamente 8% cuerdas que se ■describen en dicha orden, ordenando, a su vez, dar posesión del resto de dicha finca, a su dueña Elias Rodríguez, cón-yuge supérstite de Nicasio Cartagena, para que dicho resto ■quede a la libre disposición fuera de esta administración.”
(b) Declarando “nulos y sin efecto legal alguno, dos em-bargos trabados sobre bienes en administración judicial.”
Presentada moción de desestimación del recurso por la parte apelada, este tribunal, por resolución de 30 de noviem-bre de 1942, la declaró con lugar en cuanto a la cuestión (a) por no ser la misma apelable de acuerdo con el apartado 3 del artículo 295 del Código de Enjuiciamiento Civil, ya que se trata de una resolución resolviendo una moción de recon-sideración; y sin lugar en cuanto a la desestimación de la -cuestión (b) de dicha resolución por ser ésta una “anulando . . . . un embargo” que está incluida entre las resoluciones apelables que enumera el ya mencionado inciso del artículo '295' del Código de Enjuiciamiento Civil.
*813Radicada por el peticionario apelante moción interesando- | la reconsideración por este tribunal de la anterior resolu-ción, la misma fué declarada sin lagar por resolución de 8-de diciembre de 1942.
La parte apelada ba radicado ana nueva moción solici-tando la desestimación del recurso por ser éste enteramente frívolo y carecer el mismo de finalidad práctica.
El segando error señalado por el apelante en sa alegato consiste en qae la moción presentada por el administrador judicial en 23 de abril de 1940 solicitando la reconsideración de las resoluciones de la Corte de Distrito de Humacao de 3 de enero de 1940 es tardía por haberse radicado fuera de término. Funda su señalamiento de error en que transcurrieron más de tres meses desde que la corte dictólas resoluciones objeto de la moción del administrador judicial, basta la fecha en que ésta fué radicada en corte, siendo ésta, por tanto, tardía por no cumplirse las disposiciones del artículo 292 del Código de Enjuiciamiento Civil, según fué enmendado por Ley núm. 67 de 8 de mayo de 1937 (Leyesde 1936-37), pág. 199. Dicho artículo lee como sigue: ■
“Una sentencia o providencia, dictada en un pleito civil, excepto cuando hubiere adquirido expresamente el carácter de. definitiva y firme, podrá ser revisada de acuerdo con lo prescrito -en este código, y de ningún otro modo.
“Cualquier parte agraviada por una sentencia o resolución de una corte de distrito en una acción civil podrá, dentro del término-improrrogable de quince días desde la fecha del archivo en los autos-de una copia de la notificación de la sentencia o dentro del término-improrrogable de cinco días desde la fecha del archivo en los autos-de una copia de la notificación de haberse dictado la resolución, radi-car en la corte que hubiere dictado la sentencia o resolución una petición ex parte para la revisión o reconsideración de su sentencia o resolución, haciendo constar en ella los hechos y los fundamentos de derecho sobre los cuales se basa la solicitud. La corte deberá resolver la moción de reconsideración dentro de los cinco (5) días después de haberse radicado, y si la corte rechazare de plano la petición, el término para apelar de la sentencia o resolución de cuya revisión se trate- se computará en la forma prevista por este código, *814■como si no se hubiese presentado petición alguna de revisión o| reconsideración. Si la corte resolviere reconsiderar su sentencia o resolución u oír a las partes sobre la moción de reconsideración, el término para apelar se computará desde la fecha del archivo, como parte de los autos del caso, de una copia de la notificación hecha | por el secretario de la corte a la parte perdidosa de la resolución, definitiva del tribunal.”
Como se ve, para que comience a correr el término fijado por dicha ley, es requisito indispensable que se archive en los autos una copia de la notificación de la sentencia o de la notificación de haberse dictado la resolución.
•No apareciendo de la transcripción que tal notificación se hiciera o que una copia de ella fuera archivada en los autos, no tiene este Tribunal base para poder determinar si la mo-ción de reconsideración fue radicada dentro del término legal o tardíamente, según alega el apelante.
El recurso carece de méritos y ha sido presentado en forma tan confusa e ininteligible que se hace poco menos que imposible determinar cuál es la cuestión envuelta en el mismo. De la transcripción de autos no aparece cuándo ni por qué razones se nombró un administrador judicial; cuándo ni por 'qué razones se decretaron los embargos en los casos civiles números 1310 y 1125 de la Corte de Distrito de Humaeao. Tampoco consta cuáles fueron los bienes embargados; o qué bienes estaban en poder del administrador judicial al tiempo de decretarse ambos embargos.
El apelante pretende que esta corte tome conocimiento judicial, no ya como en el caso de Aponte & Sobrino v. Sucn. Pérez (1935), 48 D.P.R. 449, 451; de una causa judicial seguida ante ella para aplicar ese conocimiento a otra causa que se esté ventilando ante el mismo tribunal, si que de hechos y cuestiones pendientes ante otras cortes.
Es deber de todo apelante ayudar a la corte con su alegato presentando los hechos ordenadamente y haciendo sus alegaciones en forma clara y concisa de manera que el *815tribunal pueda darse cuenta de cuál es la controversia de ¡lechos o cuestión legal sometida a su decisión.
La transcripción de autos no solamente está incompleta |úno que los autos transcritos no están colocados siquiera en irden cronológico, que es lo menos que ha podido hacer el apelante para cooperar con este tribunal.
Por estas razones creemos que no habiendo el apelante [puesto a esta corte en condiciones de enterarse de los méri-tos de sus alegaciones de error, debe desestimarse recurso, ^declarándose con lugar la moción de desestimación de la parte I apelada.